

116 HR 3708 IH: Primary Care Enhancement Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3708IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Blumenauer (for himself, Mr. Nunes, Mr. Schneider, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow individuals with direct primary care service
			 arrangements to remain eligible individuals for purposes of health savings
			 accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Primary Care Enhancement Act of 2019. 2.Treatment of direct primary care service arrangements (a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(D)Treatment of direct primary care service arrangements
 (i)In generalA direct primary care service arrangement shall not be treated as a health plan for purposes of subparagraph (A)(ii).
 (ii)Direct primary care service arrangementFor purposes of this paragraph— (I)In generalThe term direct primary care service arrangement means, with respect to any individual, an arrangement under which such individual is provided medical care (as defined in section 213(d)) consisting solely of primary care services provided by primary care practitioners (as defined in section 1833(x)(2)(A) of the Social Security Act, determined without regard to clause (ii) thereof), if the sole compensation for such care is a fixed periodic fee.
 (II)LimitationWith respect to any individual for any month, such term shall not include any arrangement if the aggregate fees for all direct primary care service arrangements (determined without regard to this subclause) with respect to such individual for such month exceed $150 (twice such dollar amount in the case of an individual with any direct primary care service arrangement (as so determined) that covers more than one individual).
 (iii)Certain services specifically excluded from treatment as primary care servicesFor purposes of this paragraph, the term primary care services shall not include— (I)procedures that require the use of general anesthesia,
 (II)prescription drugs (other than vaccines), and (III)laboratory services not typically administered in an ambulatory primary care setting.
							The Secretary, after consultation with the Secretary of Health and Human Services, shall issue
			 regulations or other guidance regarding the application of this clause..
 (b)Direct primary care service arrangement fees treated as medical expensesSection 223(d)(2)(C) is amended by striking or at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , or, and by adding at the end the following new clause:  (v)any direct primary care service arrangement..
 (c)Inflation adjustmentSection 223(g)(1) of such Code is amended— (1)by inserting , (c)(1)(D)(ii)(II), after (b)(2), each place such term appears, and
 (2)in subparagraph (B), by inserting and (iii) after clause (ii) in clause (i), by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:  (iii)in the case of the dollar amount in subsection (c)(1)(D)(ii)(II) for taxable years beginning in calendar years after 2020, calendar year 2019..
 (d)Reporting of direct primary care service arrangement fees on W–2Section 6051(a) of such Code is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph:  (18)in the case of a direct primary care service arrangement (as defined in section 223(c)(1)(D)(ii)) which is provided in connection with employment, the aggregate fees for such arrangement for such employee..
 (e)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2019, in taxable years ending after such date.
			